Citation Nr: 0320795	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.  The 
veteran testified at a Board hearing at the RO in December 
2002.  

The Board notes that by the November 2001 rating decision 
cited above, the RO denied service connection for the 
following disabilities:  a neck disability, a back 
disability, a skin disability, a right knee disability, a 
left knee disability, loss of feeling in the legs, headaches, 
asbestosis, memory loss, loss of sleep, anxiety, mood swings, 
depression, nervousness, fatigue, and a left foot disability.  
In January 2002, the veteran initiated appeals regarding 
these issues.  He did not, however, perfect such appeals.  
Thus, these matters are not before the Board.  38 C.F.R. 
§§ 20.200; 20.201, 20.202, 20.302.


REMAND

The veteran is in receipt of Social Security Administration 
disability benefits and has indicated that his entitlement to 
such benefits is partially based on his psychiatric 
symptomatology.  The record reflects that the veteran 
underwent a psychological examination in connection with his 
Social Security disability claim.  Social Security 
Administration records associated with his disability claim, 
to include medical records, must be obtained.  

An additional VA psychiatric examination must be conducted in 
order that the Board be fully aware of the current nature of 
the veteran's PTSD.

Finally, in order to ensure that the veteran has been 
properly apprised of the provisions of the Veterans Claims 
Assistance Act (VCAA), a letter regarding the VCAA must be 
sent to him.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  A letter 
detailing the provisions of VCAA and its 
implementing regulations must be sent to 
the veteran.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical and other records 
relied upon concerning that claim.

3.  Next, the RO should schedule a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
service-connected PTSD.  All symptoms 
associated with his PTSD must be fully 
detailed.  The examiner must review the 
claims file prior to examining the 
veteran and supply a rationale for all 
conclusions and opinions.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




